Citation Nr: 0719403	
Decision Date: 06/27/07    Archive Date: 07/05/07

DOCKET NO.  02-17 842A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
retropatellar pain syndrome with degenerative changes of the 
right knee.

2.  Entitlement to a rating in excess of 10 percent for 
chronic anterior ligament deficit of the right knee with 
lateral instability.

3.  Entitlement to a rating in excess of 20 percent for 
retropatellar pain syndrome with degenerative changes of the 
left knee.

4.  Entitlement to a rating in excess of 20 percent for 
status post fractured distal sacrum with lumbosacral strain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from June 1965 to October 
1985.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision in which 
the RO, inter alia, denied increased ratings for right and 
left knee disabilities and for a lumbar spine disability.  
The veteran filed a notice of disagreement (NOD) in July 
2002, and the RO issued a statement of the case (SOC) in May 
2000.  The veteran filed a substantive appeal (via a VA Form 
9, Appeal to Board of Veterans' Appeals) in November 2002.  
In May 2003, the RO continued the denials of the claims (as 
reflected in an SSOC).

In September 2003, the veteran testified during a hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of that hearing is of record.  

In April 2004, the Board remanded the claims to the RO, via 
the Appeals Management Center (AMC) in Washington, DC, for 
additional development.  After completing the requested 
action, the RO/AMC continued the denial of each knee claim 
(as reflected in an April 2006 SSOC), and but increased the 
rating for the veteran's lumbar spine disability to 20 
percent, effective the date of the claim.  The RO/AMC then 
returned these matters to the Board for further appellate 
consideration.

As a final preliminary matter, the Board notes that, in the 
March 2002 rating decision on appeal, the RO also denied 
service connection for a left ankle disability and denied a 
petition to reopen a claim for service connection for an 
acquired psychiatric disorder.  In April 2004, the Board 
granted the petition to reopen and remanded to the RO/AMC, 
and, on remand, service connection was subsequently granted 
for both disabilities.  Hence, the only matters remaining on 
appeal are those set forth on the preceding page, and 
addressed above.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  Objective findings pertinent to the right knee 
retropatellar pain syndrome with degenerative changes have 
included flexion limited, at most, to 115 degrees, full 
extension, and tenderness; the veteran complains of knee 
pain.

3.  The veteran has experienced no more than overall slight 
instability due to his right knee chronic anterior ligament 
deficit.

4.  Objective findings pertinent to the left knee 
retropatellar pain syndrome with degenerative changes include 
range of motion from 0 degrees extension to 120 degrees 
flexion, without recurrent subluxation or lateral 
instability; the veteran complains of knee pain.

5.  Medical evidence prior to September 23, 2002 does not 
show listing of the spine, positive Goldthwaite's sign, 
marked limitation of forward bending in the standing 
position, loss of lateral motion, abnormal mobility on forced 
motion; ankylosis; or severe limitation of motion of the 
lumbar spine.

6.  Medical evidence since September 26, 2003 reflects 
forward flexion of the thoracolumbar spine greater than 30 
degrees, and no ankylosis of the entire thoracolumbar spine.

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
retropatellar pain syndrome with degenerative changes of the 
right knee are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 
4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 
5010, 5260, 5261 (2006).

2.  The criteria for a rating in excess of 10 percent for 
chronic anterior ligament deficit of the right knee with 
lateral instability are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.2, 4.7, 4.40. 4.45, 4.71a, Diagnostic Code 5257 
(2006).

3.  The criteria for a rating in excess of 20 percent for 
retropatellar pain syndrome with degenerative changes of the 
left knee are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 
4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 
5010, 5260, 5261 (2006).

4.  The criteria for a rating in excess of 20 percent for 
status post fractured distal sacrum with lumbosacral strain 
are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.2, 4.7, 
4.40, 4.45, 4.71a, Diagnostic Codes 5010, 5292, 5294, 5295 
(as in effect prior to September 26, 2003), and General 
Rating Formula for Diseases of the Spine (as in effect since 
September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006)) includes enhanced duties to 
notify and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

Notice requirements under the VCAA essentially require VA to 
notify the veteran of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). 

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include via the AMC).  Id.; see also Pelegrini, 18 Vet. 
App. at 112.  See also Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, the RO/AMC sent the veteran an April 2004 
letter that was returned to it as undeliverable, and the 
RO/AMC re-sent this letter to the veteran's correct address 
in March 2005.  The letter provided notice to the veteran 
regarding what information and evidence was needed to 
substantiate the claims for increased ratings for the 
veteran's right and left knee and lumbar spine disabilities, 
as well as what information and evidence must be submitted by 
the veteran, what information and evidence would be obtained 
by VA, and the need for the veteran to advise VA of and to 
submit any further evidence that is relevant to the claims.  
After issuance of this letter, and opportunity for the 
veteran to respond, the April 2006 letter reflects 
readjudication of the claims.  Hence, the veteran is not 
shown to be prejudiced by the timing of VCAA-compliant 
notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006).  See also Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in a statement of the SOC or SSOC, is sufficient to cure a 
timing defect).

The Board also notes that the April 2006 SSOC and a September 
2006 letter informed the veteran how disability ratings and 
effective dates are assigned and the type of evidence that 
impacts those determinations.  Although the claims were not 
readjudicated after issuance of the SSOC and letter, the 
Board finds that neither the timing nor form of this notice 
is shown to prejudice the veteran.  As the Board's decision 
herein denies each claim for increase, no new disability 
rating or effective date is being, or is to be, assigned.  
Accordingly, there is no possibility of prejudice to the 
veteran under the requirements of Dingess/Hartman.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records, post-service private medical 
records, and VA outpatient treatment (VAOPT) records, as well 
as the reports of VA examination, along with various written 
statements and hearing testimony of the veteran.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the veteran has been notified and made aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any of the claims.  Consequently, any 
error in the sequence of events or content of the notice is 
not shown to prejudice the veteran or to have any effect on 
the appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters on appeal, at 
this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting 
the argument that the Board lacks authority to consider 
harmless error and affirming that the provision of adequate 
notice followed by a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication).  See also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

II. Analysis

Disability evaluations are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities, which is based on average impairment in earning 
capacity. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2006); 38 
C.F.R. Part 4 (2006). When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7 (2006).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2006).  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1 (2006); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to 
limited or excess movement, pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45 (2006); DeLuca v. Brown, 8 Vet. 
App. 202, 204-7 (1995).  The provisions of 38 C.F.R. §§ 4.40, 
4.45 are to be considered in conjunction with the diagnostic 
codes predicated on limitation of motion.  Johnson v. Brown, 
9 Vet. App. 7 (1996).  

A.  Knee Disabilities

1.  Right Knee

The veteran has been assigned separate disability ratings for 
his right knee retropatellar pain syndrome with degenerative 
changes and his chronic right knee anterior ligament deficit 
with lateral instability.  Such separate ratings are 
permissible under Diagnostic Codes 5003 and 5257 for 
arthritis, resulting in limited or painful motion, and for 
instability, respectively.  See VAOPGCPREC 23-97 (July 1, 
1997; revised July 24, 1997); VAOPGCPREC 9-98 (Aug. 14, 
1998).  The Board will refer to these disabilities and right 
knee arthritis and right knee instability.

The veteran's right knee arthritis is rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code (DC) 5010-5261.  

Under DC 5010, traumatic arthritis is rated as degenerative 
arthritis (established by x-ray) under DC 5003, which in 
turn, is rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (here, DC 5260 and 5261).  When the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is assignable for each major joint or 
group of minor joints affected by limitation of motion.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent rating will be assigned where there is 
X-ray evidence of involvement of two or more major joints or 
two or more minor joint groups.  38 C.F.R. § 4.71a, DC 5003 
(2006).  

Under Diagnostic Code 5261, limitation of extension of either 
leg to 5 degrees warrants a noncompensable (zero percent) 
rating.  A 10 percent rating requires extension limited to 10 
degrees.  A 20 percent rating requires extension limited to 
15 degrees.  A 30 percent rating requires extension limited 
to 20 degrees. A 40 percent rating requires extension limited 
to 30 degrees.  A 50 percent rating requires extension 
limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5261 (2006).

Under DC 5260, limitation of flexion of either leg to 60 
degrees warrants a noncompensable (zero percent) rating.  A 
10 percent rating requires flexion limited to 45 degrees.  A 
20 percent rating requires flexion limited to 30 degrees.  A 
30 percent rating requires flexion limited to 15 degrees.  38 
C.F.R. § 4.71a, DC 5260.

Under certain circumstances, separate ratings may be 
assignable for limitation of flexion and for limitation of 
extension of the same knee.  See VAOPGCPREC 9-2004 (September 
17, 2004).  

Standard range of knee motion is from 0 degrees (extension) 
to 140 degrees (flexion).  38 C.F.R. § 4.71, Plate II (2006).

Considering the evidence in light of the above-referenced 
legal authority, the Board finds that the record presents no 
basis for assignment of a rating higher than 10 percent for 
right knee arthritis.

On  March 2002 VA examination, range of motion of the right 
knee was from 0 to 120 degrees.  A July 2002 VAOPT note 
reflects that range of motion of the right knee was from 0 to 
115 degrees.  On February 2005 VA examination, range of 
motion of the right knee was from 0 to 130 degrees.  These 
findings do not meet the criteria for even a minimum, 
compensable 10 percent rating for limited flexion or limited 
extension under Diagnostic Codes 5260 and 5261 (which require 
flexion limited to 45 degrees and extension limited to 10 
degrees).

Given the above findings of slightly limited (albeit, 
noncompensable) right knee flexion, as well as findings of 
crepitus and tenderness on the March 2002 and February 2005 
VA examinations, and the veteran's subjective complaints of 
pain (see, e.g., Hearing transcript, pp. 7-10), the 10 
percent rating for right knee arthritis (as authorized by DC 
5003) is appropriate.  However, no more than a 10 percent 
rating is assignable under Diagnostic Code 5003 for arthritis 
affecting a major joint. 

The Board points our that the 10 percent rating takes into 
account functional loss due to pain and other factors; given 
the minimal objective findings, no higher rating, on this 
basis, is warranted.  See 38 C.F.R. §§ 4.40,4.45 and DeLuca.  
Even considering pain and other factors, the evidence simply 
does not support assignment of a higher rating under 
Diagnostic Code 5260.  In this regard, the February 2005 VA 
examiner stated that there was no additional limitation due 
to incoordination, fatigue, or weakness of the right knee, 
and the veteran complained of pain with flexion of the knee 
from 70 to 120 degrees.  Thus, there is no medical evidence 
that the veteran's right knee arthritic pain is so disabling 
as to actually or effectively result in flexion limited to 30 
degrees-the requirement for the next higher 20 percent 
rating under Diagnostic Code 5260, or that this pain limits 
right knee extension.

The Board has considered the applicability of alternative 
diagnostic codes for evaluating the veteran's right knee 
arthritis, but finds that no higher rating is assignable.  In 
view of the findings showing measurable range of motion of 
the veteran's right knee, a rating under Diagnostic Code 5256 
for right knee ankylosis is not appropriate.  Moreover, as 
there was no evidence of impairment of the tibia and fibula 
on the March 2002, September 2003, or February 2005 right 
knee X-rays, DC 5262 is not for application.

The veteran's right knee instability is rated under DC 5257.  
While DC 5257 is sometimes utilized for rating "other 
impairment" of the knee (for which there is no specific 
diagnostic code), that diagnostic code authorizes assignment 
of ratings for recurrent subluxation or lateral instability: 
10 percent for slight disability, 20 percent for moderate 
disability, and 30 percent for severe disability.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (2006).

Competent medical evidence of record does not indicate the 
level of right knee impairment that would warrant the 
assignment of a rating in excess of the current 10 percent 
rating under Diagnostic Code 5257.  The March 2002 VA 
examination report reflects that there was no varus/valgus 
instability, there was only some slight anterior drawer with 
a positive Lachman's test.  The July 2002 VAOPT note 
indicates that there was varus/valgus stress was stable, 
moderate pivotal shift, and positive McMurray's sign with pop 
with medial stress.  On February 2005 VA examination, the 
right knee was stable to varus and valgus stresses and there 
was negative anterior and posterior drawer sign.  Thus, the 
evidence reflects that there was no more than slight 
instability or subluxation, consistent with the current 10 
percent rating. Consequently, the assignment of rating in 
excess of 10 percent for left knee instability under 
Diagnostic Code 5257 is not warranted.

The Board also has considered the applicability of 
alternative diagnostic codes for evaluating the veteran's 
right knee instability, but finds that no higher rating is 
assignable. As there is no evidence of dislocated semilunar 
cartilage, DC 5258-the only potentially applicable 
diagnostic code for rating this aspect of the veteran's right 
knee impairment that provides for a higher rating-is not for 
application.

2. Left knee

The veteran's left knee retropatellar pain syndrome with 
degenerative changes is rated 20 percent under DC 5010-5261, 
described above.  Considering the evidence in light of the 
above-referenced legal authority, the Board finds that the 
record presents no basis for assignment of a rating higher 
than 20 percent for the veteran's left knee disability.

On March 2002 VA examination, range of motion of the left 
knee was from 0 to 120 degrees.  A July 2002 VAOPT note 
stated that range of motion was within normal limits.  On 
February 2005 VA examination, range of motion was 0 to 120 
degrees.  These findings do not warrant a rating higher than 
20 percent, as flexion was not limited to 15 degrees 
warranting a 30 percent rating under DC 5260 and extension 
was not limited at all.

In addition, the February 2005 VA examiner stated that the 
veteran had pain in the left knee on flexion from 70 to 120 
degrees and that there was no limitation of the left knee due 
to incoordination, weakness, fatigue, or lack of endurance.  
Thus, there is no medical evidence that the veteran's left 
knee pain is so disabling as to actually or effectively 
result in flexion limited to 15 degrees-the requirement for 
the next higher 30 percent rating under Diagnostic Code 5260, 
or that this pain limits right knee extension.  Considering 
the minimal objective findings, a higher rating based on 
functional loss due to pain and other factors (under 38 
C.F.R. §§ 4.40 and 4.45, and DeLuca) is not warranted.

In addition, the veteran is not entitled to a separate rating 
for left knee instability under VAOPGCPRECS 23-97 and 9-98.  
On March 2002 VA examination, the anterior drawer and 
Lachman's tests were negative as to the left knee, and the 
left knee was also negative for varus/valgus instability.  On 
the February 2005 VA examination, the left knee was stable to 
varus/valgus stress, negative anterior and posterior drawer 
signs, and negative Lachman's and McMurry's tests.  The July 
2002 VAOPT note indicates the left knee was stable to 
valgus/varus stress, although there was mild pivotal shift 
and positive Lachman's and the impression included 
instability of the bilateral knees.  Notwithstanding this 
impression, the Board finds that the mostly negative findings 
on testing for instability of the left knee reflect that 
veteran's left knee does not have the slight recurrent 
subluxation or lateral instability required for a separate 10 
percent rating under DC 5257.

B. Lumbar Spine Disability

The RO has rated the veteran's lumbar spine disability under 
38 C.F.R. § 4.71a, DC 5294 (2006), applicable to sacroiliac 
injury and weakness.  

The Board points out that the criteria for rating all 
disabilities of the spine were revised effective September 
26, 2003.  As there is no indication that the revised 
criteria are intended to have a retroactive effect, the Board 
has the duty to adjudicate the claim only under the former 
criteria for any period prior to the effective date of the 
new DCs, and to consider the revised criteria for the period 
beginning on the effective date of the new provisions.  See 
Wanner v. Principi, 17 Vet. App. 4, 9 (2003); DeSouza v. 
Gober, 10 Vet. App. 461, 467 (1997).  See also VAOPGCPREC 3- 
2000 (2000) and 7-2003 (2003).  

In this case, the RO has considered the claim under both the 
former and revised applicable criteria, and has given the 
veteran notice of both criteria in the SOC and SSOCs.  Hence, 
there is no due process bar to the Board also considering the 
claim in light of the former and revised applicable rating 
criteria, as appropriate.

At the outset, the Board notes that, as the veteran's 
service-connected low back disability has not been shown to 
involve disk impairment, neither the former nor revised 
criteria for rating intervertebral disk syndrome (IVDS) is 
for application in this appeal.

Formerly (prior to September 26, 2003), the same criteria was 
utilized to rating disabilities under DC 5294 (for sacroiliac 
injury and weakness) and for DC 5295 (for lumbosacral strain 
(as in effect a 20 percent rating was warranted for muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in standing position.  A 40 percent 
rating was warranted for severe lumbosacral strain manifested 
by listing of the whole spine to the opposite side, a 
positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of the 
joint space.  A 40 percent rating was also warranted if only 
some of these manifestations are present if there is also 
abnormal mobility on forced motion.  38 C.F.R. §4.71a, DC 
5294 (2002).  A 40 percent rating was the maximum rating 
available under DC 5294.

Under the criteria of former DC 5292 (as in effect prior to 
September 26, 2003), moderate limitation of motion of the 
lumbar spine warranted a 20 percent rating, and severe 
limitation of motion of the lumbar spine warranted a 40 
percent rating.  38 C.F.R. §4.71a, DC 5292 (2002).  A 40 
percent rating was the maximum rating available under DC 
5292.

Under the criteria of former DC 5289 (as in effect prior to 
September 26, 2003), ankylosis of the lumbar spine at a 
favorable angle warranted a 40 percent rating.  A 50 percent 
rating required fixation at an unfavorable angle.  38 C.F.R. 
§ 4.71a, DC 5289.

Effective September 26, 2003, that portion of the rating 
schedule pursuant to which diseases and injuries of the spine 
are evaluated was revised.  DC 5294 for rating sacroiliac 
injury and weakness was changed to DC 5236.  However, all 
lumbar spine disabilities are now rated under a General 
Rating Formula.  That formula provides for assignment of a 20 
percent rating for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees, or 
when the combined range of motion of the thoracolumbar spine 
is not greater than 120 degrees, or muscle spasm or guarding 
severe enough to result in an abnormal gain or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  The next higher rating of 40 percent is 
warranted for disability of the thoracolumbar spine either 
where forward flexion of the thoracolumbar spine is 30 
degrees or less, or where there is favorable ankylosis of the 
thoracolumbar spine.  A 50 percent rating is warranted where 
there is unfavorable ankylosis of the entire thoracolumbar 
spine.

Considering the claim under either the former criteria for 
DCs 5294 and 5295, or, since September 26, 2003, under the 
General Rating Formula for evaluating disabilities of the 
spine, the Board finds that the level of impairment due to 
the veteran's service-connected lumbar spine disability does 
not warrant a rating in excess of the current 20 percent.

On March 2002 VA examination, flexion was to 90 degrees, 
extension to 30 degrees, and lateral bending and rotation to 
30 degrees, equal and symmetric.  There was some tenderness 
along the left lumbosacral region and the sacrum and coccyx.  
X-rays showed only moderate degenerative arthritis involving 
multiple levels of the lumbar spine; acquired lumbar stenosis 
was also noted.  Thus, a rating higher than 20 percent is not 
warranted under DC 5294 or 5295 prior to September 23, 2006, 
because there was no listing of the spine, positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion, or abnormal 
mobility on forced motion.  Nor was a rating higher than 20 
percent warranted under DC 5289 or 5292, because there was no 
ankylosis or severe limitation of motion of the lumbar spine.

On February 2005 VA examination, forward flexion was to 90 
degrees, extension was to 10 degrees, and right and left 
lateral flexion were to 15 degrees and right and left 
rotation were to 25 degrees.  Thus, a rating higher than 20 
percent is not warranted under the new General Rating 
Formula, as such a rating requires flexion of the 
thoracolumbar spine to 30 degrees or less or favorable 
ankylosis of the entire thoracolumbar spine.  

The record also does not support assignment of a higher 
rating on the basis of functional loss due to pain or any of 
the sections 4.40 and 4.45, and DeLuca factors.  On March 
2002 VA examination, and on the February 2005 VA examination, 
there was pain from 70 to 90 degrees flexion, pain with 
extension to a standing position.  While it was noted that 
the veteran was additionally limited by fatigue and weakness 
with repetition of lumbar spine flexion and extension, it was 
also noted that pain had the major functional impact.  Such 
notations notwithstanding, the medical evidence does not 
support a finding that the veteran's lumbar spine pain or 
other symptomatology is so disabling as to actually or 
effectively result in flexion limited to 30 degrees or less 
or favorable ankylosis of the thoracolumbar spine-the 
requirements for the next higher 40 percent rating for rating 
lumbar spine disabilities under the General Rating Formula.  

C. All Disabilities

The above determinations are based upon application of the 
pertinent provisions of VA's Rating Schedule.  Additionally, 
the Board finds that the record does not reflect that any of 
the veteran's knee disabilities or his lumbar spine 
disability reflect a disability picture that is so 
exceptional or unusual as to warrant the assignment of any 
higher rating on an extra-schedular basis. 38 C.F.R. § 
3.321(b)(1) (2006) (cited to in the October 2002 SOC).  There 
is simply no showing that any of the disabilities has 
resulted in marked interference with employment (i.e., beyond 
that contemplated in each assigned rating), or has resulted 
in frequent periods of hospitalization. There also is no 
showing that any of the disabilities has otherwise rendered 
impractical the application of the regular schedular 
standards.  In the absence of evidence of any of the factors 
outlined above, the criteria for invoking the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 157, 158-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96(1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

In adjudicating each claim, the Board also has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against each claim, 
that doctrine is not for application in the instant appeal.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

A rating in excess of 10 percent for retropatellar pain 
syndrome with degenerative changes of the right knee is 
denied.

A rating in excess of 10 percent for chronic anterior 
ligament deficit of the right knee with lateral instability 
is denied.

A rating in excess of 20 percent for retropatellar pain 
syndrome with degenerative changes of the left knee is 
denied.

A rating in excess of 20 percent for status post fractured 
distal sacrum with lumbosacral strain is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


